[Cite as Lorain Cty. Bar Assn. v. Robinson, ___ Ohio St.3d ___, 2022-Ohio-2509.]




                 LORAIN COUNTY BAR ASSOCIATION v. ROBINSON.
         [Cite as Lorain Cty. Bar Assn. v. Robinson, ___ Ohio St.3d ___,
                                    2022-Ohio-2509.]
       (No. 2021-0228—Submitted July 21, 2022—Decided July 22, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Jeanette Michele Robinson, Attorney
Registration No. 0060035, last known business address in Elyria, Ohio.
        {¶ 2} The court coming now to consider its order of June 29, 2021, wherein
the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent from the
practice of law for a period of two years, with no credit for the time served under
the interim felony suspension imposed on October 13, 2020, but with the second
year stayed on the conditions, finds that respondent has complied with that order
and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that consistent with the
opinion rendered herein on June 29, 2021, for the first year that respondent serves
as court-appointed counsel following her reinstatement to the practice of law, she
shall furnish copies of all billing statements for her court-appointed work to relator.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
        {¶ 5} For previous case, see Lorain Cty. Bar Assn. v. Robinson, 165
Ohio St.3d 270, 2021-Ohio-2123, 178 N.E.3d 471.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                             _________________




                                      2